CREDEX CORPORATION April 30, 2012 Benjamin Phippen Staff Accountant U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: Credex Corporation. Item 4.01 Form 8-K Filed April 16, 2012 File No. 000-54142 Dear Mr. Benjamin Phippen This is in response to the comment letter dated April 18, 2012 concerning Credex Corporation recent 8K filings. We have amended Item 4.01 in Form 8-K/A based on the questions raised by you and also enclosed exhibit 16.1 from our previous auditor. We also acknowledging that · The company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not asset staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /S/ Arunkumar Rajapandy Arunkumar Rajapandy CEO 848 Rainbow Blvd, # 2096 Las Vegas, NV 89107
